DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 05/31/2022. Claims 4 and 20 have been cancelled. Claims 21 and 22 have been added. Claims 1, 2, 8 and 17 have been amended. Currently, claims 1-3, 5-19 and 21-22 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 1, 8 and 17 have been considered but are moot in view of the new ground(s) of rejection. 	

Response to Amendments
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160294490 A1) in view of LIM et al. (US 20210036722 A1), an in further view of Messina (US 20190067785 A1).
Consider claim 1, Zhou discloses a radio frequency device (read as the wireless communication device 100, figure 1, par [0020]) comprising: at least one multifunctional tuner configured to: comprising an impedance matching sensor circuit configured to: measure impedance parameter (read as estimation of reflection coefficient parameters, figure 1, par [0022]-[0024]); and a tuner circuit configured to iteratively tune an antenna based on the impedance parameters (read as based on the estimated reflection coefficient parameters, the iteration of tuner states as described in figure 5 and par [0022] is performed, par [0031]-[0038]); 
a transceiver configured to: transmit a transmitter signal on a transmission line from a transmitter of the transceiver to the antenna; determine whether the transmitter signal is stable (read as perform antenna estimation upon the antenna 108 according to at least the control output S2 and the detection output S1, the transmission with antenna 108 is performed and it is corresponding to “stable” transmission signal, par [0022]); and 
in response to determining that the transmitter signal is stable, send a first control signal to the at least one multifunctional tuner (read as perform antenna estimation upon the antenna 108 according to at least the control output S2 and the detection output S1, the transmission with antenna 108 is performed and it is corresponding to “stable” transmission signal, par [0022]) to measure the impedance parameters (read as the calibration method would be performed by the controller 122 according to the detection output S1 generated to the programmable tuner 106 and the control output S2 generated from the reflection coefficient detector 128, figure 6, par [0039]); and 
a baseband controller comprising: a memory configured to store instructions; and a processor configured to execute the instructions, wherein the instructions cause the processor to: receive the measurements of the impedance parameters; determine an antenna impedance of the antenna based on the impedance parameters (read as the calibration method would be performed by the controller 122 according to the detection output S1 generated to the programmable tuner 106 and the control output S2 generated from the reflection coefficient detector 128, figure 6, par [0039]-[0047]); and 
in response to determining that the antenna impedance is greater than or less than a threshold impedance range, send a second control signal to the at least one multifunctional tuner to iteratively tune the antenna (read as each of the favorable tuner states has a reflection coefficient variation (i.e., variation of corresponding tuner input reflection coefficient .GAMMA..sub.IMT) from a nominal value smaller than a threshold value to thereby improve accuracy of the corresponding tuner input reflection coefficient decided by a known S-parameter setting of the favorable tuner state; any two of the favorable tuner states have reflection coefficient correlation therebetween smaller than a threshold value to thereby avoid high correlation that could cause a large condition number; and each of the favorable tuner states has a reflection coefficient impact from an antenna smaller than a threshold value to thereby improve accuracy of the corresponding tuner input reflection coefficient decided by a known S-parameter setting of the favorable tuner state, par [0027]).
However, Zhou discloses circuitry elements are mounted on two different circuit boards 102 and 104 but does not specifically disclose the multifunction tuner disposed on a layer of a printed circuit board of the radio device; and the antenna disposed on the layer of the printed circuit board.
Nonetheless, in related art, LIM discloses a similar electronic device 100 for determining the reflection coefficient, comprising the control circuit 210, the memory 220, the communication module 230, the tuner 240, and the antenna 250 as shown in figure 4 are mounted on the printed circuit board (PCB) and the PCB has one layer (i.e. at least one, which also would be one in an example), figure 4, par [0059]-[0061] and [0084].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LIM into the teachings of Zhou for the purpose of reducing size of the wireless communication device by reducing the number of circuit board.
However, Zhou, as modified by LIM, discloses the claimed invention above and the at least one multifunctional tuner comprising a coupler and measure impedance parameter at the coupler (read as coupler 126 in figure 1 of Zhou (par [0022])) but does not specifically disclose the coupler is an dual directional coupler.
Nonetheless, in related art, Messina discloses a radio frequency coupler and implementing the RF coupler as dual directional coupler for measuring/monitoring reflection coefficient and other parameters, par [0031].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Messina into the teachings of Zhou, which modified by LIM, for designing the coupler as dual directional coupler to allow the device to measure/monitor more different parameters of the RF system (see par [0031]-[0032]).
Consider claim 2, as applied to claim 1 above, Zhou, as modified by LIM and Messina, discloses wherein the instructions cause the processor to determine the antenna impedance based on a reflection coefficient above but does not specifically disclose wherein the processor is configured to determine the reflection coefficient by determining a ratio of the impedance parameters, wherein the reflection coefficient parameters comprise a magnitude, a phase, or a combination thereof, of a forward traveling signal and a reverse traveling signal of the transmitter signal.
Nonetheless, in related art, LIM further discloses reflection coefficient for the antenna 250; S.sub.fwd(t) may denote a forward signal (i.e., the third signal) delivered to the antenna 250; and S.sub.rev(t) may denote a reverse signal (i.e., the fourth signal) reflected from the antenna 250. S.sub.origial(t) may denote the signal (i.e., the first signal) output from the transceiver 232; and S.sub.coupled(t) may denote the signal (i.e., the second signal) obtained by combining the forward signal and the reverse signal. The ratio between signals may mean the difference between phases or magnitudes of signals, par [0066].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of LIM into the teachings of Zhou, which modified by LIM and Messina, to provide accurate reflect of frequency characteristics of the antenna.
Consider claim 3, as applied to claim 1 above, Zhou, as modified by LIM and Messina, discloses wherein determining the antenna impedance based on the impedance parameters comprises the transceiver, the baseband controller, or a combination thereof, retrieving measurements of the impedance parameters from a register of the at least one multifunctional tuner (read as the controller 122 may employ a direct calibration scheme to calibrate mapping relationship between a reflection coefficient .GAMMA..sub.cp at the first end E1 of the signal processing path and a reflection coefficient .GAMMA..sub.IMT at the second end E2 of the signal processing path, and then may employ an iterative antenna estimation scheme based on the mapping from .GAMMA..sub.cp to .GAMMA..sub.IMT; it should be noted that the antenna 108 is not disconnected from the programmable tuner 106 while the direct calibration scheme is being performed for calibrating the mapping from .GAMMA..sub.cp to .GAMMA..sub.IMT, par [0022]).
Consider claim 5, as applied to claim 1 above, Zhou, as modified by LIM and Messina, discloses wherein iteratively tuning the antenna comprises sequentially stepping through one or more tuning states of a plurality of tuning states until the antenna impedance associated with a selected tuning state of the plurality of tuning states deviates from the threshold impedance range more than a preceding tuning state of the plurality of tuning states (read as based on the estimated reflection coefficient parameters, the iteration of tuner states as described in figure 5 and par [0022] is performed, par [0031]-[0038]).
Consider claim 6, as applied to claim 5 above, Zhou, as modified by LIM and Messina, discloses wherein the plurality of tuning states correspond to tuning states that correspond to a measurement of antenna exposure, and wherein the plurality of tuning states are predefined and determined during a manufacturing process (read as based on the estimated reflection coefficient parameters during calibration process (i.e. manufacturing process), the iteration of tuner states as described in figure 5 and par [0022] is performed, par [0031]-[0038]).
Consider claim 7, as applied to claim 1 above, Zhou, as modified by LIM and Messina, discloses wherein the radio frequency device comprises a coupler configured to enable a forward path, a reverse path, or a combination thereof, on the transmission line in response to a control signal from the transceiver (read as coupler 116 is on PCB 102, figure 1, par [0020]) but does not specifically disclose wherein the antenna and the at least one multifunctional tuner are disposed on a second portion or layer of the printed circuit board.
Nonetheless, LIM further in case the PCB is composed of plurality of layers, the second line 460 (i.e. coupler) would be mounted on a different layer and the second line 460 would include conductive via that penetrates through a plurality of layers, figure 4, par [0059]-[0061].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of LIM into the teachings of Zhou, which modified by LIM and Messina, for the purpose of disposing the coupler/second line 460 on a different layer of the PCB to avoid it potentially affecting the accurate output of DPX 114.

Claim(s) 8-14, 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160294490 A1) in view of LIM et al. (US 20210036722 A1), and in further view of Rousu et al. (US 20110116423 A1).
Consider claim 8, Zhou discloses a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions that, when executed by one or more processors (read as controller 122, figure 1, par [0020]), cause the one or more processors to: receive measurements of antenna impedance parameters of an antenna measured by a multifunctional tuner of an electronic device (read as estimation of reflection coefficient parameters, figure 1, par [0022]-[0024]), wherein a coupler on a first reference plane of the electronic device enables a forward path, a reverse path, or a combination thereof, of a transmission line for the multifunctional tuner to measure the antenna impedance parameters on the transmission line (read as PCB 104 has an antenna assembly installed thereon, in this embodiment, the antenna assembly includes a programmable tuner 106 and an antenna 108, figure 1, par [0020]), and wherein the antenna and the multifunctional tuner are disposed on a second reference plane of the electronic device, separate from the first reference plane (read as PCB 104 has an antenna assembly installed thereon, in this embodiment, the antenna assembly includes a programmable tuner 106 and an antenna 108, figure 1, par [0020]); determine an antenna impedance based on the measurements (read as the calibration method would be performed by the controller 122 according to the detection output S1 generated to the programmable tuner 106 and the control output S2 generated from the reflection coefficient detector 128, figure 6, par [0039]-[0047]); and in response to determining that the antenna impedance is greater than or less than a threshold impedance, iteratively tune the antenna to a tuning state of a plurality of tuning states using the multifunctional tuner (read as each one of the favorable tuner states has a reflection coefficient variation (i.e., variation of corresponding tuner input reflection coefficient .GAMMA..sub.IMT) from a nominal value smaller than a threshold value to thereby improve accuracy of the corresponding tuner input reflection coefficient decided by a known S-parameter setting of the favorable tuner state; any two of the favorable tuner states have reflection coefficient correlation therebetween smaller than a threshold value to thereby avoid high correlation that could cause a large condition number; and each of the favorable tuner states has a reflection coefficient impact from an antenna smaller than a threshold value to thereby improve accuracy of the corresponding tuner input reflection coefficient decided by a known S-parameter setting of the favorable tuner state, par [0027]).
However, Zhou discloses circuitry elements are mounted on two different circuit boards 102 and 104 but does not specifically disclose wherein the coupler on a first portion of a printed circuit board, and wherein the antenna and the multifunctional tuner are disposed on a second portion of the printed circuit board, the second portion of the printed circuit board separated from the first portion of the printed circuit board.
Nonetheless, in related art, LIM discloses a similar electronic device 100 for determining the reflection coefficient, comprising the control circuit 210, the memory 220, the communication module 230, the tuner 240, and the antenna 250 as shown in figure 4 are mounted on the printed circuit board (PCB) and the PCB has one layer (i.e. at least one, which also would be one in an example); and in case the PCB is composed of plurality of layers, the second line 460 (i.e. coupler) would be mounted on a different layer and the second line 460 would include conductive via that penetrates through a plurality of layers, figure 4, par [0059]-[0061].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LIM into the teachings of Zhou for the purpose of disposing the coupler/second line 460 on a different layer of the PCB to avoid it potentially affecting the accurate output of DPX 114.
However, Zhou, as modified by LIM, disclose the claimed invention above but does not specifically disclose the plurality of tuning states corresponding to different degree of the antenna being covered.
Nonetheless, in related art, Rousu discloses tuning antennas and stabilizing impedances and the different antenna impedance states are based on different degree of the antenna being covered; and antenna being covered by an object which is detected by a sensor, for example, a hand of the user covers an antenna partly or the hand of the user covers one of the antennas, par [0074].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rousu into the teachings of Zhou, which modified by LIM, for the purpose of providing more accurate impedance matching by considering different situations such as different degrees of antenna exposure.
Consider claim 9, as applied to claim 8 above, Zhou, as modified by LIM and Rousu, discloses wherein the first portion and the second portion are separated by device circuitry (read as in case the PCB is composed of plurality of layers, the second line 460 (i.e. coupler) would be mounted on a different layer and the second line 460 would include conductive via that penetrates through a plurality of layers, figure 4, par [0059]-[0061].
Consider claim 10, as applied to claim 8 above, Zhou, as modified by LIM and Rousu, discloses wherein iteratively tuning the antenna comprises sequentially stepping through one or more tuning states of a plurality of tuning states until the antenna impedance associated with a selected tuning state of the plurality of tuning states deviates from the threshold impedance more than a preceding tuning state of the plurality of tuning states (read as based on the estimated reflection coefficient parameters, the iteration of tuner states as described in figure 5 and par [0022] is performed, par [0031]-[0038]).
Consider claim 11, as applied to claim 10 above, Zhou, as modified by LIM and Rousu, discloses comprising machine-readable instructions that, when executed by one or more processors, cause the one or more processors to, in response to determining that the selected tuning state deviates from the threshold impedance more than the preceding tuning state, step back down to the preceding tuning state (read as based on the estimated reflection coefficient parameters, the iteration of tuner states as described in figures 5 and/or 6 is performed, par [0031]-[0047]).
Consider claim 12, as applied to claim 8 above, Zhou, as modified by LIM and Rousu, discloses comprising machine- readable instructions that, when executed by one or more processors, cause the one or more processors to, in response to determining that the antenna impedance is within the threshold impedance, maintain a present tuning state of the antenna (read as, for example, step 604 which determine the favorable tuner state is set large enough, then it moves to step 606, figure 6, par [0039]-[0047]).
Consider claim 13, as applied to claim 8 above, Zhou, as modified by LIM and Rousu, discloses wherein the instructions cause the processor to determine the antenna impedance based on a reflection coefficient above but does not specifically disclose wherein the measurements of antenna impedance parameters comprise a magnitude, a phase, or a combination thereof, of a forward traveling signal and a reverse traveling signal of a transmitter signal.
Nonetheless, in related art, LIM further discloses reflection coefficient for the antenna 250; S.sub.fwd(t) may denote a forward signal (i.e., the third signal) delivered to the antenna 250; and S.sub.rev(t) may denote a reverse signal (i.e., the fourth signal) reflected from the antenna 250. S.sub.origial(t) may denote the signal (i.e., the first signal) output from the transceiver 232; and S.sub.coupled(t) may denote the signal (i.e., the second signal) obtained by combining the forward signal and the reverse signal. The ratio between signals may mean the difference between phases or magnitudes of signals, par [0066]
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of LIM into the teachings of Zhou, which modified by LIM and Rousu, to provide accurate reflect of frequency characteristics of the antenna.
Consider claim 14, as applied to claim 8 above, Zhou, as modified by LIM and Rousu, discloses wherein iteratively tuning the antenna comprises sending a reformatted signal to the multifunctional tuner, wherein the reformatted signal comprises a first signal in a first protocol format that is translated to a second signal in a second protocol format using a tuning hub, wherein the first protocol format is different than the second protocol format (read as the different protocol formats involving different isolation tuner state, different spreading tuner states, and different variation tuner states, figure 5, par [0031]-[0047]).
Consider claim 17, Zhou discloses a method for measuring antenna impedance of an antenna and tuning using a multifunctional tuner (read as the programmable tuner 106 has an impedance matching network 107, figure 1, par [0020]), the method comprising: receiving a first control signal from a transceiver to measure reflection coefficient parameters (read as perform antenna estimation upon the antenna 108 according to at least the control output S2 and the detection output S1, the transmission with antenna 108 is performed and it is corresponding to “stable” transmission signal, par [0022]); measuring reflection coefficient parameters (read as estimation of reflection coefficient parameters, figure 1, par [0022]-[0024]); storing the measurements of the reflection coefficient parameters in a register to be used for determining the antenna impedance (read as the controller 122 may employ a direct calibration scheme to calibrate mapping relationship between a reflection coefficient .GAMMA..sub.cp at the first end E1 of the signal processing path and a reflection coefficient .GAMMA..sub.IMT at the second end E2 of the signal processing path, and then may employ an iterative antenna estimation scheme based on the mapping from .GAMMA..sub.cp to .GAMMA..sub.IMT; it should be noted that the antenna 108 is not disconnected from the programmable tuner 106 while the direct calibration scheme is being performed for calibrating the mapping from .GAMMA..sub.cp to .GAMMA..sub.IMT, par [0022]); and receiving a second control signal from a baseband controller to iteratively tune the antenna to a tuning state of a plurality of tuning states based on a determination that the antenna impedance is greater than or less than a threshold impedance (read as each of the favorable tuner states has a reflection coefficient variation (i.e., variation of corresponding tuner input reflection coefficient .GAMMA..sub.IMT) from a nominal value smaller than a threshold value to thereby improve accuracy of the corresponding tuner input reflection coefficient decided by a known S-parameter setting of the favorable tuner state; any two of the favorable tuner states have reflection coefficient correlation therebetween smaller than a threshold value to thereby avoid high correlation that could cause a large condition number; and each of the favorable tuner states has a reflection coefficient impact from an antenna smaller than a threshold value to thereby improve accuracy of the corresponding tuner input reflection coefficient decided by a known S-parameter setting of the favorable tuner state, par [0027]).
However, Zhou discloses circuitry elements are mounted on two different circuit boards 102 and 104 but does not specifically disclose the multifunction tuner disposed on a layer of a printed circuit board of the radio device; and the antenna disposed on the layer of the printed circuit board.
Nonetheless, in related art, LIM discloses a similar electronic device 100 for determining the reflection coefficient, comprising the control circuit 210, the memory 220, the communication module 230, the tuner 240, and the antenna 250 as shown in figure 4 are mounted on the printed circuit board (PCB) and the PCB has one layer (i.e. at least one, which also would be one in an example), figure 4, par [0059]-[0061].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LIM into the teachings of Zhou for the purpose of reducing size of the wireless communication device by reducing the number of circuit board.
However, Zhou, as modified by LIM, disclose the claimed invention above but does not specifically disclose the plurality of tuning states corresponding to different degree of the antenna being covered.
Nonetheless, in related art, Rousu discloses tuning antennas and stabilizing impedances and the different antenna impedance states are based on different degree of the antenna being covered; and antenna being covered by an object which is detected by a sensor, for example, a hand of the user covers an antenna partly or the hand of the user covers one of the antennas, par [0074].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rousu into the teachings of Zhou, which modified by LIM, for the purpose of providing more accurate impedance matching by considering different situations such as different degrees of antenna exposure.

Consider claim 18, as applied to claim 17 above, Zhou, as modified by LIM and Rousu, discloses wherein the instructions cause the processor to determine the antenna impedance based on a reflection coefficient above but does not specifically disclose wherein measuring the reflection coefficient parameters comprises measuring a magnitude and a phase of a forward traveling signal and a reverse traveling signal of a transmitter signal in parallel.
Nonetheless, in related art, LIM further discloses reflection coefficient for the antenna 250; S.sub.fwd(t) may denote a forward signal (i.e., the third signal) delivered to the antenna 250; and S.sub.rev(t) may denote a reverse signal (i.e., the fourth signal) reflected from the antenna 250. S.sub.origial(t) may denote the signal (i.e., the first signal) output from the transceiver 232; and S.sub.coupled(t) may denote the signal (i.e., the second signal) obtained by combining the forward signal and the reverse signal. The ratio between signals may mean the difference between phases or magnitudes of signals, par [0066]
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of LIM into the teachings of Zhou, which modified by LIM and Rousu, to provide accurate reflect of frequency characteristics of the antenna.
Consider claim 19, as applied to claim 17 above, Zhou, as modified by LIM and Rousu, discloses wherein the baseband controller, the transceiver, or a combination thereof, retrieves the measurements of the reflection coefficient parameters for the baseband controller to determine the antenna impedance (read as the controller 122 may employ a direct calibration scheme to calibrate mapping relationship between a reflection coefficient .GAMMA..sub.cp at the first end E1 of the signal processing path and a reflection coefficient .GAMMA..sub.IMT at the second end E2 of the signal processing path, and then may employ an iterative antenna estimation scheme based on the mapping from .GAMMA..sub.cp to .GAMMA..sub.IMT; it should be noted that the antenna 108 is not disconnected from the programmable tuner 106 while the direct calibration scheme is being performed for calibrating the mapping from .GAMMA..sub.cp to .GAMMA..sub.IMT, par [0022])
Consider claim 21, as applied to claim 1 above, Zhou, as modified by LIM and Messina, discloses wherein iteratively tuning the antenna comprises stepping through one or more tuning states of a plurality of tuning states (read as the iterative antenna estimation scheme, par [0022] and [0053]-[0054]) but does not specifically disclose wherein the plurality of tuning states correspond to different degrees of coverage of the antenna.
Nonetheless, in related art, Rousu discloses tuning antennas and stabilizing impedances and the different antenna impedance states are based on different degree of the antenna being covered; and antenna being covered by an object which is detected by a sensor, for example, a hand of the user covers an antenna partly or the hand of the user covers one of the antennas, par [0074].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rousu into the teachings of Zhou, which modified by LIM, for the purpose of providing more accurate impedance matching by considering different situations such as different degrees of antenna exposure.
Consider claim 22, as applied to claim 8 above, Zhou, as modified by LIM and Messina, discloses wherein the different degrees of the antenna being covered comprise at least not blocking the antenna, partially blocking the antenna, and fully blocking the antenna (read as different antenna impedance states are based on different degree of the antenna being covered; and antenna being covered by an object which is detected by a sensor, for example, a hand of the user covers an antenna partly or the hand of the user covers one of the antennas, or when it is detected that the antenna is not covered by an object, par [0074] of Messina).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20160294490 A1) in view of LIM et al. (US 20210036722 A1), and in further view of Rousu et al. (US 20110116423 A1), and in further view of Kuo et al. (U.S. PGPub 2016/0126904 A1).	
Consider claim 15, as applied to claim 14 above, Zhou, as modified by LIM and Rousu, discloses wherein the first protocol format, and wherein the second protocol format comprises a proprietary signal, I2C bus, I3C bus, MIPI Virtual general purpose input/output (GPIO) Interface (VGI)), sub-signals of first signal, or a combination thereof (read as the different protocol formats involving different isolation tuner state, different spreading tuner states, and different variation tuner states, figure 5, par [0031]-[0047]) but does not specifically disclose wherein  the first protocol format comprises a Mobile Industry Processor Interface (MIPI) Alliance (MIPI) radio frequency front end signal.
Nonetheless, in related art, Kuo discloses a similar apparatus and method for controlling impedance tuning, the which output circuit 124 within processing circuit 122 is configured to output the l control setting CS_F through an interface 108 such as a mobile industry processor interface (MIPI) to the antenna tuner 132, figure 1, par [0018].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kuo into the teachings of Zhou, which modified by LIM and Rousu, to design the controlling interfere as MIPI as MIPI is a commonly used interface that would ensure desired performance.
Consider claim 16, as applied to claim 15 above, Zhou, as modified by LIM, Rousu and Kuo, discloses wherein the reformatted signal is transmitted to the multifunctional tuner using a single wire (read as the wiring connection for output S2 from controller 122, figure 1, par [0022]).


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645